internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-107390-00 date date in re legend - grantors - trust - trustee partnership - llc - corporation - date - dear this is in reference to your date correspondence and prior submissions requesting a ruling regarding the generation-skipping_transfer_tax consequences of a proposed transfer of trust assets to llc and the amendment of the bylaws of corporation owned by trust the facts submitted are as follows on date grantors created trust an irrevocable_trust primarily for the benefit of their lineal_descendants trustee an independent corporation is the trustee of trust under the terms of trust all trust income is to be distributed pursuant to a complex distribution scheme to the lineal_descendants of the grantors there are currently ten income beneficiaries of trust the trust will terminate at the death of the last to die of three individuals all of whom are currently over age at that time the assets of trust will be distributed to individual members of five different family lines currently there are approximately contingent remainderpersons who will take an interest upon the death of the last to die of the measuring lives assuming they survive the individuals who are the measuring lives the current_assets of trust consist of commercial real_property which is owned outright by the trust and all the stock in corporation a wholly-owned s_corporation that holds only liquid investment_assets corporation which was initially incorporated as a c plr-107390-00 corporation several years prior to the creation of trust recently elected s_corporation status corporation’s current investments primarily consist of common_stock in publicly traded companies government and agency obligations corporate bonds and a money market account in order to avoid condemnation by the local jurisdiction of the commercial real_estate trust entered into negotiations with representatives of the local jurisdiction and other interested parties for the redevelopment of the commercial real_estate the negotiations were subject_to the approval of the appropriate local court having jurisdiction over trust pursuant to the negotiations trust executed a ground lease with partnership for the development and management of the real_estate partnership is a limited_partnership none of the partners have any relationship to trust or any of the current or contingent beneficiaries of trust the ground lease will be in effect for a specified term of years and may be extended for two additional specified periods under the terms of the ground lease partnership may exercise an option to purchase the property at various times during the term of the lease at a price determined under a formula set out in the lease if the real_estate is sold by trust prior to termination of the trust the proceeds will be distributed to the trustee for ultimate distribution to the remainderpersons the appropriate local court having jurisdiction over trust has approved the ground lease as being in the best interest of the trust beneficiaries proposed transaction due to the probability that the trust will terminate before the ground lease trustee has formed llc a limited_liability corporation to facilitate the ultimate distribution of the property upon termination of trust upon receiving a favorable letter from the internal_revenue_service the trust will transfer the commercial real_estate to llc the appropriate local court having jurisdiction over trust has approved the transfer to llc as being in the best interest of the trust beneficiaries trustee will be the only member of the llc and the sole owner and manager of the membership interests trustee with the consent of the beneficiaries will contribute the commercial real_estate to llc prior to termination of trust any income from llc will be distributed to trust and in turn to the trust income beneficiaries upon termination of trust the llc interests will be divided and distributed to the remainder beneficiaries and trustee will resign as manager of trust the beneficiaries will then elect a new manager and llc will continue its operation under the terms of llc a member can freely transfer a membership interest to a family_trust a_trust for the benefit of the members’ wife husband and lineal_descendants of which a member is the trustee further a membership interest can be transferred without restriction if the transfer occurs by reason of the death of a member if a member desires to sell or transfer a membership interest other than to a family_trust the member must give each other llc member the right to purchase the plr-107390-00 proportionate share of the membership interest pursuant to a right_of_first_refusal under this procedure a member who receives a bona_fide offer from a third party to buy his or her entire_interest must first offer to sell the interest to other members under the same terms and for the same price as the offer in the event of the occurrence of certain events such as withdrawal of a member the member will be paid the fair option_price which is defined as that which a willing buyer would pay a willing seller llc will not terminate until the sale or distribution of all llc assets or the affirmative vote of the manager and a majority of the members currently the shares of corporation of which trust is the sole shareholder are not subject_to any restrictions on transfer on termination of trust the shares in corporation will be distributed to the trust remainder beneficiaries trustee proposes to amend the bylaws of corporation to provide the same right_of_first_refusal provision as will be contained in the llc agreement the trustee contends that this right_of_first_refusal provision will facilitate retention of corporation’s s status trustee has represented that no additions have been made to trust after date trustee requests a ruling that the transfer by trust of the commercial real_estate owned by trust to llc whose membership interests will be subject_to the right_of_first_refusal provision and the amendment of the corporation bylaws to include the right_of_first_refusal provision is not a modification of trust that will affect the exempt status of trust for generation-skipping_transfer_tax purposes law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date plr-107390-00 however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 states that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of a_trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause the trust to lose its gst exempt status if the modification does not shift any beneficial_interest in the trust to a lower generation beneficiary and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust under sec_26_2601-1 a modification of an exempt trust will result in a shift in beneficial interests to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in the present case trust was irrevocable on date trustee has represented that no additions actual or constructive have been made to the trust after that date in this case neither the transfer by trust of the commercial real_estate to llc nor the amendment of the bylaws of corporation to provide for the right_of_first_refusal results in a shift of any beneficial_interest in trust to lower generation beneficiaries and does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust the terms of the right_of_first_refusal with respect to both llc and corporation establish a potential purchase_price based on a bona offer or in the case of a withdrawal from the llc a price based on what a willing buyer would pay a willing seller thus the purchase_price will be an arm’s length price that will reflect fair_market_value we conclude that the transfer by trust of the commercial real_estate to llc with plr-107390-00 the right_of_first_refusal provision and the amendment of the corporation bylaws to include an identical right_of_first_refusal provision will not affect the exempt status of trust for generation-skipping_transfer_tax purposes and will not result in a transfer of property that will subject trust or distributions thereunder to the generation-skipping_transfer_tax imposed under sec_2601 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
